 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                        EASTERN DISTRICT OF CALIFORNIA
 8
         AHKEEM WILLIAMS,                                            Case No. 1:19-cv-0309-LJO-SKO
 9
                               Plaintiff,
10               v.                                                  SCREENING ORDER AUTHORIZING
                                                                     SERVICE OF COMPLAINT AND
11       J. MARSH #018609 CALIFORNIA                                 FORWARDING SERVICE DOCUMENTS
         HIGHWAY PATROL,                                             TO PLAINTIFF FOR COMPLETION
12                                                                   AND RETURN WITHIN THIRTY DAYS
                               Defendant.                        /
13                                                                   (Doc. 1)

14                                                                   THIRTY (30) DAY DEADLINE

15

16            Plaintiff Ahkeem Williams, proceeding pro se and in forma pauperis, filed this civil rights
17 action pursuant to 42 U.S.C. § 1983 on March 7, 2019. Plaintiff alleges that California Highway

18 Patrol Officer J. Marsh arrested him for driving a motor vehicle under the influence of alcohol and/or

19 a drug without probable cause in violation of his rights under the Fourth Amendment to the United

20 States Constitution.

21            The Court has screened Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2) and finds
22 that it states a cognizable Fourth Amendment claim for damages against the defendant.1 Fed. R.

23 Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S.

24 544, 555 (2007); Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 924–25 (9th Cir. 2001).

25 ///

26
     1
       The Fourth Amendment prohibits arrests without probable cause or other justification and provides: “The right of the
27   people to be secure in their persons . . . against unreasonable searches and seizures, shall not be violated, and no Warrants
     shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing . . . the persons or
28   things to be seized.” U.S. Constitution, amend. IV. A claim for unlawful arrest is cognizable when the arrest is alleged
     to have been made without probable cause. Dubner v. City & Cty. of San Francisco, 266 F.3d 959, 964 (9th Cir. 2001).
 1            Accordingly, it is HEREBY ORDERED that:
 2 1.         Service shall be initiated on the following defendant:
 3                    Officer J. Marsh #018609, California Highway Patrol
 4 2.         The Clerk of Court shall send Plaintiff one (1) USM-285 form, one (1) summons, a Notice
 5            of Submission of Documents form, an instruction sheet, and a copy of the complaint, filed
 6            on March 7, 2019.
 7 3.         Within thirty (30) days from the date of this order, Plaintiff shall complete the attached
 8            Notice of Submission of Documents and submit it to the Court with the following
 9            documents:
10            a.      Completed summons for the defendant listed above;
11            b.      One completed USM-285 form for the defendant listed above; and
12            c.      Two (2) copies of the endorsed complaint filed on March 7, 2019.
13 4.         Plaintiff need not attempt service on the defendant and need not request waiver of service.
14            Upon receipt of the above-described documents, the Court will direct the United States
15            Marshal to serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4
16            without payment of costs.
17 5.         The failure to comply with this order will result in a recommendation to the assigned
18            district judge that this action be dismissed.
19

20 IT IS SO ORDERED.

21
     Dated:        March 26, 2019                                  /s/   Sheila K. Oberto           .
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                        2
